Citation Nr: 0418051	
Decision Date: 07/06/04    Archive Date: 07/21/04

DOCKET NO.  02-10 837	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Entitlement to service connection for residuals of frozen 
feet.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel 


INTRODUCTION

The veteran had active service from January 1951 to December 
1952.

The issue of entitlement to service connection for a back 
disability is addressed in the REMAND portion of the decision 
below and is REMANDED to the regional office (RO) via the 
Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

Frostbite of the feet or residuals thereof were not shown in 
service; frostbite of the feet or residuals thereof are not 
currently shown.


CONCLUSION OF LAW

Residuals of frozen feet were not incurred during active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Background

At the outset, the Board of Veterans' Appeals (Board) notes 
that while this matter was previously remanded for further 
compliance with the Veterans Claims Assistance Act of 2000, 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002) (VCAA), 
upon further review of the evidence in support of the claim, 
the Board has determined that no further action is required 
with respect to this claim under the VCAA.  More 
specifically, the Board first notes that the Board's denial 
of the claim will primarily be based on the fact that there 
are no currently diagnosed residuals of frozen feet or 
frostbite of the feet, and with the lack of such evidence, 
the claim is not subject to further verification and the 
guidelines of the VCAA would arguably not even be applicable 
to the claim.  In addition, correspondence directed to the 
veteran in May 2002 advised the veteran that he needed to 
provide evidence showing that he currently suffered from 
residuals of frozen feet that were related to an in-service 
cold injury, and thus, the veteran was advised of the 
evidence needed to support his claim, and the respective 
obligations of the veteran and the Department of Veterans 
Affairs (VA) in obtaining that evidence.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2003).  Moreover, the Board notes 
that the veteran has been provided with the applicable law 
and regulations, and there is no indication that there are 
any outstanding pertinent records that are not in the record 
or sufficiently addressed by documents in the claims file.

While the VCAA notice of May 2002 clearly came after the 
veteran had already received the initial unfavorable rating 
action in this matter, and this notice does not specifically 
request that appellant provide any evidence in the veteran's 
possession that pertains to the claim as addressed in 
Pelegrini v. Principi, No. 01-944 (June 24, 2004), as 
demonstrated by the foregoing communication from the RO, the 
Board finds that appellant was otherwise fully notified of 
the need to give to VA any evidence pertaining to his claim.  
All the VA requires is that the duty to notify under the VCAA 
is satisfied, and the claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

The Board additionally notes that the record contains an 
August 2001 VA examination report and numerous private and VA 
outpatient records that do not contain a diagnosis of 
residuals of frozen feet or frostbite of the feet.  Thus, 
based on all of the foregoing, the Board finds that remand of 
this matter for further notice and/or development under the 
VCAA would be an unnecessary waste of appellate time and 
resources.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service. 38 U.S.C.A. § 1110 (West 2002).

The pre-induction physical examination in September 1950 
revealed no abnormalities of the lower extremities.  None of 
the veteran's service medical records discloses any reference 
to frostbite of the feet or residuals thereof.  At the 
separation medical examination in December 1952, no history 
of in-service frostbite of the feet or residuals thereof was 
recorded, and there were no findings at that time associated 
with frostbite of the feet.  

The veteran's original claim for compensation or pension in 
January 1953 did not request service connection for residuals 
of frozen feet or frostbite of the feet.  A subsequent claim 
for service connection for a back injury, dated in February 
1984, also does not request service connection for residuals 
of frozen feet or frostbite of the feet.

A VA examination report from March 1984 notes that the 
veteran specifically denied any problems with his feet.

VA outpatient records from June 1984 to June 1991 reflect 
that in June 1984, the veteran complained of occasional foot 
pain and the diagnosis was plantar fasciitis.  In March 1985, 
the veteran was evaluated for onychomycosis and tinea pedis.  
In January 1988, the veteran complained of foot swelling and 
in January and February 1988, there was a diagnosis of heel 
spur syndrome.  In April 1998, it was noted that the veteran 
was suffering from tinea pedis.  In July 1988, it was again 
noted that the veteran was suffering from tinea pedis.  
Between March 1989 and June 1991, there were diagnoses of 
tinea pedis, callus, onychomycosis, and hyperkeratosis.

November 1995 magnetic resonance imaging (MRI) of the right 
and left foot was interpreted to reveal osteoarthritic 
changes at the first metatarsal phalangeal joint with cystic 
changes of bone, considerably more advanced on the left.  

In a March 1996 statement, the veteran indicated that he 
sustained frozen feet while in the field in Wiesbaden, 
Germany in November 1951, at which time it was 40 degrees 
below zero.

A March 1996 VA feet examination report also notes the 
veteran's reported history of sustaining "frozen feet" as a 
result of cold exposure which stationed in Germany in 1952.  
It was noted that he was taken to the hospital but did not 
have to undergo surgery or have a dressing applied.  He was 
given medication and was returned to active duty.  After 
service, his feet continued to bother him and have continued 
to do so for 40 years.  Examination of the feet at this time 
revealed swelling at the metatarsal phalangeal joint on the 
left side producing a bunion-like deformity.  There was also 
tenderness of the joint and it was warm and stiff.  Secondary 
skin and vascular changes were not found except the nails 
appeared brittle and dry with possible fungal type infection.  
X-rays revealed moderate flat feet and arthritis of the first 
metatarsal phalangeal joint of the left foot.  The diagnosis 
was flat feet and degenerative arthritis of the first 
metatarsal phalangeal joint of the left foot.

Private records from July 1996 indicate the removal of a soft 
tissue mass from the left foot.  January 1998 records reflect 
the removal of a nail diagnosed as onychomycosis.  

VA feet examination in March 1999 revealed that the veteran 
noted that while in Korea, there was a history of "frozen 
feet."  With respect to this history, it was further noted 
that the veteran did not have any complaints about it.  
Examination of the feet revealed moderate flat feet and a 
bunion that was more pronounced on the left.  Toenails were 
brittle and warm.  X-rays revealed mild flat foot and hallux 
valgus bilaterally.  The diagnosis was mild bilateral flat 
feet with hallux valgus.

A May 1999 medical statement simply noted that this examiner 
was treating the veteran for a very painful calcaneal bone 
spur with plantar fasciitis and dystrophic mycotic toenails.  

In a private medical report, dated in January 2000, 
Chiropractor M. B. noted that the veteran experienced severe 
problems with his feet, including incurable fungus, yellowed 
and darkened toenails, bursitis, bilateral bunions, 
persistent calluses, heel spurs, and diminished circulation 
bilaterally, likely a complication of diabetes.  This 
examiner did not identify any of these diagnoses as a 
residual of frozen feet or frostbite of the feet incurred 
during active service. 

VA spine examination in August 2001 revealed that the veteran 
complained of numbness of both feet with aching.  The veteran 
indicated that while in Korea (the examiner noted that the 
veteran denied that he was in Germany), he was exposed to 
cold weather when he had to fight Chinese soldiers.  His feet 
used to become numb and swell, and he developed a fungal 
infection.  He was treated for this condition after discharge 
with injections.  Physical examination revealed moderate pes 
planus and bilateral bunions, the left more than the right.  
There was tenderness to palpation over the bunions and the 
skin was dry without edema.  There was evidence of loss of 
hair and fungal infection of the toenails.  X-rays revealed 
arthritis of the first metatarsophalangeal joint and minor 
hallux valgus, bilaterally.  The diagnosis included a history 
of cold exposure to both feet and evidence of arthritis of 
the first metatarsophalangeal joint on the left side and 
onychomycosis.

An April 2002 medical statement noted that this examiner had 
been treating the veteran for degenerative arthritis of the 
foot, dystrophic mycotic nails, clinical symptoms of 
peripheral neuropathy bilaterally, very painful bilateral 
plantar fasciitis resulting from calcaneal bone spurring, and 
generalized diabetic foot care.  The examiner did not 
identify any of these diagnoses as a residual of frozen feet 
or frostbite of the feet incurred during active service. 


II.  Analysis

The Board has considered the evidence relevant to this claim, 
and finds that it shows no current diagnosis of residual 
disability identified as a residual of frozen feet or 
frostbite of the feet.  In addition, December 1953 separation 
examination was negative for any relevant complaints or 
findings, as was post-service treatment until March of 1996.  
However, the primary problem with respect to this claim is 
the lack of current evidence of any residuals of frozen feet 
or frostbite of the feet.  In fact, while numerous diagnoses 
have been rendered with respect to the veteran's feet, not 
one of the diagnoses has been attributed to cold exposure, 
and some have specifically been related to other causes such 
as diabetes.  The Board finds that "current disability" 
means a disability shown by competent medical evidence to 
exist at the time of the award of service connection.  This 
conclusion is based on the statutory language that provides 
that compensation is only authorized where there is 
"disability," which the Board believes must be taken to 
require the actual current existence of "disability," not 
the transitory showing of "disability" at some intermediate 
point between disease or injury in service and the current 
adjudication.  See Chelte v. Brown, 10 Vet. App. 268 (1997).

The Board recognizes that the veteran has made an effort to 
submit evidence that residuals of frozen feet or frostbite of 
the feet currently exist and are related to symptoms during 
service in his statements and by way of medical history 
contained within medical records beginning in March 1996.  
However, it has been held that claimants unversed in medicine 
are not competent to make medical determinations involving 
medical diagnosis or causation.  In other words, since the 
veteran has had no specialized medical training, his 
assertion that he currently has residuals of frozen feet or 
frostbite of the feet which are related to certain symptoms 
he experienced in service, carries no weight.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

The Board also notes that the only evidence of incurrence of 
frozen feet or frostbite of the feet are the statements of 
the veteran, and in this regard, the veteran initially 
indicated in March 1996 that he suffered frozen feet while 
stationed in Germany in November 1951 or 1952, but more 
recently (August 2001), he reported exposure to cold when 
fighting Chinese soldiers in Korea.  Thus, even in his own 
statements since March 1996, the veteran has been unclear as 
to the circumstances surrounding his exposure to cold 
weather.  Moreover, it is also of note in this context that 
previous claims for compensation or pension in January 1953 
and February 1984 did not request service connection for 
residuals of frozen feet or frostbite of the feet.  In 
addition, a VA examination report from March 1984 notes that 
the veteran specifically denied any problems with his feet.    



ORDER

The claim for service connection for residuals of frozen feet 
is denied.



REMAND

With respect to the issue of entitlement to service 
connection for a back disorder, the Board notes that the 
Board reopened this claim in July 2003, and that it then 
remanded the claim for readjudication by the RO on a de novo 
basis.  The Board further notes that in its supplemental 
statement of the case issued in October 2003, the RO instead 
adjudicated the claim on a new and material basis, finding 
that new and material evidence had not been received to 
reopen the claim.  The Board agrees with the service 
representative's observation that once the Board reopened the 
case and directed the RO to adjudicate the claim on a de novo 
basis, the RO was required to readjudicate the claim on a de 
novo basis.  Stegall v. West, 11 Vet. App. 268 (1998).  
Consequently, the Board finds that it has no alternative but 
to remand this claim so that the RO can readjudicate the 
claim on a de novo basis.  

While in remand status, and before the RO readjudicates the 
claim, the veteran should be afforded a new VA spine 
examination for an opinion as to whether it is at least as 
likely as not that any current back disorder is related to 
the vehicle accident the veteran was involved in during 
service in December 1951.

Accordingly, this case is REMANDED for the following actions:

1.  The veteran should be afforded an 
appropriate spine examination to 
determine the nature and etiology of any 
back disorder.  The claims file should be 
made available to the examiner for review 
in connection with the examination.  All 
indicated studies should be performed, 
and all findings reported in detail.  The 
examiner should be requested to state 
whether it is at least as likely as not 
that any current back disorder is related 
to the vehicle accident the veteran was 
involved in during service in December 
1951.

2.  After pursuing any development deemed 
appropriate in addition to that requested 
above, the RO should readjudicate the 
claim for service connection for a back 
disorder based on the additional evidence 
on a de novo basis.  If any benefit 
sought on appeal remains denied, the 
appellant and his representative should 
be provided a supplemental statement of 
the case and given the opportunity to 
respond.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(previously known as the United States Court of Veterans 
Appeals prior to March 1, 1999, hereafter "the Court") for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



